Citation Nr: 1742479	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-61 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for residual effects of a surgery performed in October 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2015 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned in August 2017.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for sternal dehiscence (separation of the sternum) related to a coronary artery bypass graft surgery (triple bypass) performed on the Veteran by VA.  To obtain such compensation, the Veteran must show, in pertinent part: (1) a "qualifying additional disability," (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

VA performed a triple bypass on the Veteran on October 14, 2008, after a VA medical professional discovered cardiac insufficiency during stress testing.  The record indicates that the Veteran provided signed consent for treatment prior to the aforementioned surgery, but it does not appear that the signed consent form is in the Veteran's claims file.  It is unclear from the record whether a VA medical professional explained the risk, benefits, and alternatives of the surgery to the Veteran prior to commencing with the surgery.  
[The Board notes that a September 2017 statement provided by the Veteran indicates that VA treatment provided in April 2010 revealed an interval fracture and spread of the Veteran's lower two median sternotomy wires, and that VA treatment provided in June 2010 revealed approximately two centimeters of sternal dehiscence.  It does not appear that these treatment records have been added to the Veteran's claims file.]  A January 2011 VA treatment record indicates that the Veteran experienced sternal dehiscence (shown during a June 2010 visit to a VA clinic, as mentioned above).  An October 2013 VA treatment record notes that the Veteran continued to suffer from sternal dehiscence, as does an April 2015 VA treatment record.  

A September 2017 statement provided by the Veteran notes that he was informed that his sternal dehiscence was the result of "the wrong gauge wire" being used during his October 2008 surgery.  He adds that several medical professionals have told him that "a second operation would be too dangerous, carrying a significant risk of death, and there should not be further surgery on the site," and that "there remains a visible indentation in [his] sternum in which a finger can be inserted."

Remand of this claim is necessary for several reasons.  First, VA should ensure that the Veteran's relevant VA treatment records are accounted for, including any consent forms or other relevant records related to the October 2008 surgery at issue, or its residuals.  See 38 U.S.C.A. § 5103A (West 2014).  Second, a VA medical opinion is in order, and should address whether VA obtained fully informed consent for the October 2008 surgery, and whether the Veteran suffered additional disability as a result treatment furnished by VA during the October 2008 surgery, including a discussion as to whether there was some fault in the care provided or whether the residuals of the Veteran's October 2008 surgery were the result of an event not reasonably foreseeable.  See 38 U.S.C.A. § 5103A; Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008).


Accordingly, the case is REMANDED for the following action:
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records not already associated with the Veteran's claims file, including any informed consent forms related to the October 2008 surgery performed on the Veteran.

2.  After completion of Item 1, forward the claims file, including a copy of this Remand, TO AN APPROPRIATE MEDICAL EXPERT for a retrospective medical opinion discussing the surgery performed on the Veteran in October 2008, and its potential residual effects.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Did the Veteran suffer from any additional disability (including sternal dehiscence) following his VA surgery performed on October 14, 2008?  

To determine whether the Veteran had additional disability, the examiner should compare the Veteran's condition before the VA surgery on October 14, 2008, to the Veteran's condition after the VA surgery.

(b)  If the Veteran had additional disability, was the additional disability caused by or made worse from the VA surgery performed on October 14, 2008?

(c)  If the Veteran had additional disability caused or made worse by VA surgery, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  

(d)  If the Veteran has additional disability caused or made worse by VA surgery, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional disability a reasonably foreseeable outcome of the surgery performed on October 14, 2008?  

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms.  In answering the above questions, the examiner should consider the Veteran's VA treatment records, including pre-operative, operative, and post-operative treatment notes.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran with a supplemental statement of the case and allow him an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





